Examiner’s Reasons for Allowance
The prior art of record does not disclose a method of placing an object on a flat or low slope roof comprising coupling an object with at least a partial flat bottom, to a flexible member at an end of a handle, the flexible member has a flexing direction and a longitudinal axis in a neutral first position, moving the object adjacent a location where it is to be placed on a flat or low slope roof and flexing the flexible member from neutral to a flexed second position, the bottom of the object is offset to one side of the longitudinal axis when the flexible member is in the neutral position and the flat bottom of the object intersects the longitudinal axis as the flexible member flexes from neutral to flexed position, releasing the object from the flexible member and disposing the object in the desired location atop a flat or low slope roof.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633